J-A26035-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF                            :   IN THE SUPERIOR COURT OF
    PENNSYLVANIA                               :        PENNSYLVANIA
                                               :
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :   No. 479 MDA 2017
    RYAN DEAN GARGES

                 Appeal from the Order Entered March 8, 2017
     in the Court of Common Pleas of Columbia County Criminal Division at
                       No(s): CP-19-CR-0000713-2016


BEFORE: BOWES, J., OLSON, J., and RANSOM, J.

MEMORANDUM BY RANSOM, J.:                             FILED JANUARY 11, 2018

       The Commonwealth of Pennsylvania appeals from the March 8, 2017

order granting Appellee’s motion to suppress physical evidence.1 After careful

review, we are constrained to reverse.

       We derive the following statement of facts and procedure underlying the

charges against Appellee, Ryan Dean Garges, from the trial court opinion.2
____________________________________________


1 We note that the instant appeal is properly before this Court as the
Commonwealth may take an interlocutory appeal as of right from a pretrial
suppression order when the Commonwealth certifies that the order will
terminate or substantially handicap the prosecution. See Pa.R.A.P. 311(d);
Commonwealth v. Knoeppel, 788 A.2d 404, (Pa. Super. 2001), reargument
denied, appeal denied, 806 A.2d 859, 569.

2 Appellee was charged with possession of a controlled substance with intent
to deliver, simple possession of a controlled substance, possession of drug
paraphernalia, underage possession of alcohol, and possession of an open
container of alcohol in violation of the Code of Ordinances of the Town of
J-A26035-17



       The incident occurred on September 16, 2016 when the arresting
       officer, David Bowman [(“Officer Bowman”)], on foot patrol,
       approached Michael Panas [(“Mr. Panas”)] and [] [Appellee], both
       of whom were standing with labeled cans of beer in the middle of
       the street in front of 144 East Ridge Ave., in the Town of
       Bloomsburg[. Notes of Testimony (N.T.), 2/21/2017, at 5].
       Another officer took [] [Appellee] aside and Officer Bowman
       interviewed Mr. Panas. During that conversation, Mr. Panas
       dropped a cellophane wrapper to the ground. Initially, Mr. Panas
       denied knowing anything about the cellophane package[. Id. at
       15]. Officer Bowman asked Mr. Panas if it contained cocaine and
       Mr. Panas stated that it did. Officer Bowman asked Mr. Panas
       from whom Mr. Panas acquired the cocaine, and Mr. Panes told
       Officer Bowman that Mr. Panas had just purchased the cocaine
       from [] [Appellee] and that [] [Appellee] had "a lot more ...in his
       pocket." [Id. at 6]. Officer Bowman then went over to []
       [Appellee], who was being cited for underage possession of
       alcohol by another officer [Id. at 6], and Officer Bowman placed
       [] [Appellee’s] hands behind his back and "began to pat him down,
       search him to arrest." [Id. at 6]. Officer Bowman found $218.00
       in currency, some other currency rolled up in a manner which
       facilitated the snorting of cocaine[,] and a plastic bag which
       contained [thirteen] grams of cocaine. [Id. at 7-8].

             On cross examination, Officer Bowman stated that he did
       not search [] [Appellee] because of his suspicion that [] [Appellee]
       had consumed alcohol while underage and out of an open
       container in a public street, but "because Mr. Panas told me he
       had more cocaine in his [the [Appellee’s]] pockets." [Id. at 9].
       Officer Bowman repeatedly acknowledged that he patted []
       [Appellee] down "because of the information [he] got from Mr.
       Panas that [] [Appellee] had cocaine on him." [Id. at 13-14].

             Officer Bowman acknowledged that he had never dealt with
       Mr. Panas previously[. Id. at 15] []. [] Officer Bowman
       confirmed that he only arrested [] [Appellee] after [] [Appellee]


____________________________________________


Bloomsburg. 35 P.S. §§ 780-113(a)(30), 780-113(a)(16), 780-113(a)(32);
18 Pa.C.S. § 6308(a); and Town of Bloomsburg Ordinance § 6-502 (relating
to the purpose of part 5 consumption of alcohol and open containers),
respectively.

                                           -2-
J-A26035-17


      was searched and after cocaine was found on [] [Appellee]
      pursuant to the pat down search[. Id., at 17 ].

Trial Court Opinion, 5/1/2017, at 1-2. The Appellee and Mr. Panas were not

tried as co-defendants. N.T., 2/21/2017, at 16-17. Following a hearing, in

March 2017, the suppression court granted Appellee’s motion to suppress

physical evidence, namely, the currency (including the rolled-up currency) and

narcotics.

      The Commonwealth timely filed a notice of appeal. In April 2017, the

Commonwealth timely filed a court-ordered Pa.R.A.P. 1925(b) statement. The

trial court issued a responsive opinion in May 2017.

      On appeal, the Commonwealth raises the following issue for our review:

      1. Whether the lower court erred as a matter of law in concluding
         that the cocaine seized from the [Appellee] was not the product
         of a valid search incident to arrest and was, therefore, subject
         to suppression?

Commonwealth’s Brief at 3.

      “Once a motion to suppress evidence has been filed, it is the

Commonwealth's burden to prove, by a preponderance of the evidence, that

the challenged evidence was not obtained in violation of the defendant's

rights.”   Commonwealth v. Evans, 153 A.3d 323, 327 (Pa.2016) (citing

Commonwealth v. Wallace, 42 A.3d 1040, 1047–48 (Pa. 2012) (en banc)).

Where the court grants a suppression motion, we consider only the

defendant's evidence and the Commonwealth's evidence that “remains

uncontradicted when read in the context of the record as a whole.”



                                     -3-
J-A26035-17


Commonwealth v. Brown, 64 A.3d 1101, 1104 (Pa. Super. 2013). When

reviewing the propriety of a suppression order, we are required to determine

whether the record supports the suppression court's factual findings and

whether the inferences and legal conclusions drawn by the suppression court

from those findings are appropriate. Commonwealth v. Peterson, 17 A.3d

935, 937 (Pa. Super. 2011) (citing Commonwealth v. Moyer, 954 A.2d 659,

663 (Pa. Super. 2008)). Where the record supports the factual findings of the

suppression court, we are bound by those facts and may reverse only if the

legal conclusions drawn therefrom are in error. Id. Additionally, “[i]t is within

the suppression court's sole province as factfinder to pass on the credibility of

witnesses and the weight to be given their testimony.” Commonwealth v.

Gallagher, 896 A.2d 583, 585 (Pa. Super. 2006) (citation omitted).

      In its single claim of error, the Commonwealth contends that Appellee

was validly searched incident to arrest. Commonwealth’s Brief at 8-16. This

assertion is premised upon Appellee’s arrest being proper. We conclude that

Appellee’s arrest was lawful, as the facts and circumstances known to Officer

Bowman prior to his search of Appellee established probable cause to arrest

Appellee for the sale of narcotics.

      “[A]   search   conducted   without   a   warrant   is   presumed   to   be

unreasonable unless it can be justified under a recognized exception to the

search warrant requirement.” Commonwealth v. Agnew, 600 A.2d 1265,




                                      -4-
J-A26035-17


1271 (Pa. Super. 1991). “One such exception is a search which is incident to

a lawful arrest.” Id. As this Court has previously noted:

     It is axiomatic that the validity of a warrantless arrest is
     determined by considering “whether, at the moment the arrest
     was made, the officer had probable cause to make it,” Beck v.
     Ohio, 85 S. Ct. 223, 225, (1964), and the person arrested is
     believed to be the guilty party.

Commonwealth v. Mallory, 614 A.2d 1174, 1176 (Pa. Super. 1992), appeal

denied, 621 A.2d 578 (Pa. 1993). Probable cause to effectuate a warrantless

arrest exists when:

     “the facts and circumstances within the knowledge of the arresting
     officer are reasonably trustworthy and sufficient to justify a person
     of reasonable caution in believing that the arrestee has committed
     an offense.” Commonwealth v. Romero, 673 A.2d 374, 376
     (Pa. Super. 1996). In making this determination, this Court has
     held that “[p]robable cause for a warrantless arrest requires only
     the probability, and not a prima facie showing, of criminal
     activity.”     Id. at 377 (emphasis in original) (citing
     Commonwealth v. Quiles, 619 A.2d 291, 298 (Pa. Super. 1993)
     (en banc)).

Commonwealth v. Rickabaugh, 706 A.2d 826, 835–36 (Pa. Super. 1997)

(some formatting added).

     In the instant case, the Commonwealth avers that Mr. Panas’ admission

to participation in criminal activity established sufficient probable cause to

justify the arrest of Appellee. Commonwealth’s Brief at 8-16. We agree.

     “[T]he uncorroborated confession of an accomplice which implicates the

suspect   will   supply   the   probable   cause   for   a   warrantless   arrest.”

Commonwealth v. Zook, 615 A.2d 1, 6 (Pa. 1992) (recognizing that

sufficient probable cause existed to execute the warrantless arrest of

                                      -5-
J-A26035-17


defendant where declarant provided defendant with information to commit

crime and implicated defendant; plus the declarant’s statement against penal

interest to conspiracy established reliability); see also Commonwealth v.

Johnson, 354 A.2d 886, 890 (Pa. 1976) (probable cause existed to arrest

defendant without warrant for murder when a third party confessed that

defendant had helped him kill the victim); Commonwealth v. Rush, 326

A.2d 340, 341 (Pa. 1974) (police had probable cause to arrest defendant

without    warrant    where     co-conspirator     implicated    defendant);

Commonwealth v. Kenney, 297 A.2d 794, 796 (Pa. 1972) (confession of

co-defendant which implicated defendant established probable cause).

     Further, a statement against the penal interest of a declarant suggests

the reliability of the statement. Commonwealth v. Miller, 439 A.2d 1167,

1169 (Pa. 1982) (noting, “[t]he personal involvement of the declarant assures

direct knowledge of the source of the information and the self[-]implication

tends to suggest the reliability of the statement”); see also Commonwealth

v. Glover, 412 A.2d 855, 857 (1980).

     Here, the officers observed Appellee with a labeled can of beer in

violation of a Town of Bloomsburg Ordinance and learned thereafter that

Appellee possessed the alcohol while underage. N.T., 2/21/2017, at 5. Officer

Bowman could not legally arrest Appellee solely for these summary offenses




                                    -6-
J-A26035-17


under the present facts.3        However, during Officer Bowman’s conversation

with Mr. Panas, Mr. Panas implicated himself in criminal activity and likewise

implicated Appellee.

       While “standing face to face” in conversation with Mr. Panas, he

observed Mr. Panas reach into his pocket and discard a cellophane package

containing a white powdery substance. N.T., 2/21/2017, at 5-6. Mr. Panas

admitted that the substance was cocaine. Id. This statement immediately

exposed Mr. Panas to criminal liability for the possession of a controlled

substance and was against his penal interest.         At this juncture, Officer

Bowman had reason to believe Mr. Panas’ statement as reliable, having seen

the physical evidence of the discarded package containing white powdery

substance, coupled with Mr. Panas’ corroborating admission of the illegal

nature of its contents.




____________________________________________


3 These violations are graded as summary offenses. See Town of Bloomsburg
Ordinance § 6-504 (possession of an open container); and 18 Pa.C.S. §
6308(a), respectively. Officer Bowman was authorized by law to arrest
Appellee and Mr. Panas without warrant for possession of alcohol if in addition
to probable cause, there existed “ongoing conduct that imperils the personal
security of any person or endangers public or private property.” 42 Pa.C.S. §
8902(a)(1); Pa.R.Crim.P. 400. At the suppression hearing, Officer Bowman
conceded that Appellee did nothing to indicate that he possessed a weapon
and Officer Bowman noted that Appellee was cooperative. N.T., 2/21/2017,
at 14. The record is otherwise devoid of any observations regarding Appellee’s
conduct. Thus, as Appellee’s conduct did not imperil any person's security or
endanger public or private property, a warrantless arrest for either summary
offense would therefore, be illegal.

                                           -7-
J-A26035-17


       Mr. Panas’ self-incriminating statement was directly followed by

information that identified and incriminated Appellee in criminal activity

closely related to his own.          Mr. Panas further stated that he had just

participated in a drug transaction. Id. When asked who sold the cocaine to

him, Mr. Panas said that he received the controlled substance from Appellee,

pointing at him. Id. Mr. Panas then stated that Appellee had "a lot more

[cocaine] with him” and indicated where the cocaine could be found, in

Appellee’s pocket.      Id. at 6.     The information furnished against Appellee

contained the source of the knowledge of Appellee’s criminal activity, the

preceding purchase, and the location of narcotics on an identified individual,

Appellee.

       Accordingly, under these circumstances, we conclude that the trial

court’s legal conclusion was in error, as police had sufficient cause to arrest

Appellee without a warrant. Peterson, 17 A.3d at 937; Rickabaugh, 706

A.2d at 835–36. Mr. Panas’ confession rendered his statement implicating

Appellee reliable to a degree that did not require corroboration by police to

create sufficient probable cause to arrest Appellee for the sale of narcotics.

Zook, 615 A.2d at 6; Miller, 439 A.2d at 1169.4

____________________________________________


4 Nevertheless, the only independent observation by Officer Bowman to
corroborate potential wrongdoing by Appellee consists of Officer Bowman’s
notation of a bulge in Appellee’s front pants pocket. The notes of testimony
are devoid of any detail describing the appearance of the bulge in Appellee’s
pocket; however, the Commonwealth supplants Officer Bowman’s



                                           -8-
J-A26035-17


       Upon the information of Mr. Panas, Officer Bowman approached

Appellee, placed Appellee’s hands behind his back, and patted him down.

N.T., 2/21/2017, at 6. Officer Bowman found $218.00 in currency, some other

currency rolled up in a manner that facilitated the snorting of cocaine, and a

plastic bag containing thirteen grams of cocaine. Id. at 7-8. The trial court

expressly found that Officer Bowman searched Appellee then arrested him in

response to Mr. Panas’ statements. Trial Court Opinion, 5/1/2017, at 3. It is

clear that a search conducted without a warrant is permissible when incident

to a lawful arrest. Agnew, 600 A.2d at 1271. Additionally, although not well-

settled, this court has previously noted that:

       [A] search conducted immediately prior to an arrest is as valid as
       a search conducted subsequent and incident to the arrest provided
       the officer had probable cause to arrest prior to the search [and]
       as long as the contraband discovered in the search is not used as
       justification or probable cause for the arrest.

Commonwealth v. Trenge, 451 A.2d 701, 710 n.8 (Pa. Super. 1982) (citing

Rawlings v. Kentucky, 100 S.Ct. 2556, 2564 (1980) (plurality opinion)



____________________________________________


observations with elements that are unfounded in the record.               See
Commonwealth’s Brief at 15 (“Upon approaching Garges, Bowman observed
a pronounced bulge in his pocket consistent with the information just provided
by Panas.”). Officer Bowman did not describe the shape or size of the bulge
in his testimony, and described the bulge as “large” only in the Affidavit of
Probable Cause. See Affidavit of Probable Cause 9/17/2016; compare
Bowman’s statements, “[i]nside his right pant pocket I could see [from] the
way I was standing when I was initially looking at him[,] his right front pants
pockets was bulging.” N.T., 2/21/2017, at 7; “I patted him down because I
saw the bulge in his right pocket.” Id. at 11. We remind the Commonwealth
of its duty of candor before this Court.

                                           -9-
J-A26035-17


(upholding search as proper where police had probable cause to place

defendant under arrest and the formal arrest followed quickly on the heels of

the challenged search of defendant's person). Therefore, Officer Bowman’s

search of Appellee was permissible, as Officer Bowman had probable cause to

arrest Appellee at the time of the search and arrested him forthwith.

Moreover, none of the items found in the search was used as justification for

Appellee’s arrest.

      Accordingly, the facts and circumstances within the knowledge of Officer

Bowman were reasonably trustworthy and sufficient to justify a person of

reasonable caution in believing that Appellee sold narcotics. Rickabaugh,

706 A.2d at 835–36. Therefore, the trial court improperly suppressed the

evidence found during the search of Appellee’s person.

      Order reversed. Case remanded. Jurisdiction relinquished.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/11/2018




                                    - 10 -